DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Wood (Reg. No. 45,235) on 5/24/2022.

The application has been amended as follows: 
7. (Currently amended) An imaging method for optical sub diffraction imaging of a sample, the imaging method comprising: -3- 3512044.v1Docket No.: 5566.1003-001 
providing an array of electronically addressable pixels wherein each pixel is arranged to support a surface plasmon resonance therein to generate an evanescent electromagnetic field which extends transversely from the pixel so as to be salient from plane of the array for illuminating the sample, the pixel array being formed by two overlapping arrays of conductive lines spaced apart from one another; 
illuminating the array with a light source to generate said surface plasmon resonance at any given pixel of the array when a temperature of the given pixel is a first temperature value;  
detecting optical radiation scattered directly from the evanescent electromagnetic field by the sample; 
selectively electronically addressing individual pixels, or groups of pixels, of the array in succession by: 
(i) adjusting the current through the conductive lines of the array to control a temperature of a selected pixel or pixels of the array to the first temperature value to thereby generate the surface plasmon resonance and induce the direct scattering of the optical radiation from the evanescent electromagnetic field by the sample, to be detected by the optical detector, in the presence of illumination of the array from the light source; 
(ii) thereby associating the detected optical radiation with the address of the selected pixel or pixels within the array at which the surface plasmon resonance was generated; and  
(iii) while maintaining a fixed angle of the light source, reversibly changing said temperature of the selected pixel or pixels from said first temperature value to a second temperature value sufficiently different to the first temperature value to render said surface plasmon of the selected pixel or pixels non-resonant, and adjusting the current through the conductive lines of the array to control a temperature of a next selected pixel or pixels of the array to the first temperature value to thereby successively select the next selected pixel or pixels to be electronically addressed. 
Allowable Subject Matter and Reasons for Allowance
Claims 1, 3-7, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “an array of electronically addressable pixels wherein each pixel is arranged to support a surface plasmon resonance therein to generate an evanescent electromagnetic field which extends transversely from the pixel so as to be salient from plane of the array for illuminating the sample, the pixel array being formed by two overlapping arrays of conductive lines spaced apart from one another; a light source arranged to illuminate the array to generate said surface plasmon resonance at any given pixel of the array when a temperature of the given pixel is a first temperature value; an optical detector arranged for detecting optical radiation scattered directly from the evanescent electromagnetic field by the sample; and a processing unit arranged to selectively electronically address individual pixels, or groups of pixels, of the array in succession by: (i) adjusting the current through the conductive lines of the array to control a temperature of a selected pixel or pixels of the array to the first temperature value to thereby generate the surface plasmon resonance and induce the direct scattering of the optical radiation from the evanescent electromagnetic field by the sample, to be detected by the optical detector, in the presence of illumination of the array from the light source; (ii) to thereby associate the detected optical radiation with the address of the selected pixel or pixels within the array at which the surface plasmon resonance was generated; and (iii) while maintaining a fixed angle of the light source, reversibly changing said temperature of the selected pixel or pixels from the first temperature value to a second temperature value sufficiently different to the first temperature value to render said surface plasmon of the selected pixel or pixels non-resonant, and adjusting the current -2- 3512044.v1Docket No.: 5566.1003-001 through the conductive lines of the array to control a temperature of a next selected pixel or pixels of the array to the first temperature value to thereby successively select the next selected pixel or pixels to be electronically addressed,” in combination with the other claimed limitations (as recited in independent claim 1; independent method claim 7 includes all the same subject matter).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877